


110 HRES 1081 IH: Recognizing of the week of April 7, 2008,

U.S. House of Representatives
2008-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		
		110th CONGRESS
		2d Session
		H. RES. 1081
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2008
			Ms. Solis (for
			 herself, Mr. Markey,
			 Mr. Waxman,
			 Mr. Grijalva,
			 Mrs. Capps,
			 Mr. Farr, Ms. McCollum of Minnesota,
			 Ms. Lee, Mr. Inslee, Ms.
			 Jackson-Lee of Texas, Mr.
			 McDermott, Mrs.
			 Christensen, Mr. Payne,
			 Mr. Berman,
			 Mr. Towns,
			 Mr. Hinchey,
			 Mr. Kucinich,
			 Mr. Blumenauer,
			 Mr. Honda,
			 Mr. Ellison,
			 Ms. Roybal-Allard,
			 Mr. Rangel,
			 Ms. Hirono,
			 Mr. Reyes,
			 Ms. Woolsey,
			 Ms. Baldwin,
			 Mr. Butterfield,
			 Ms. Castor,
			 Mr. Van Hollen,
			 Mr. McGovern,
			 Mr. Moran of Virginia,
			 Mr. Delahunt,
			 Mr. Olver,
			 Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Mr. Larson of Connecticut,
			 Ms. Norton,
			 Mr. Kildee,
			 Mr. Al Green of Texas,
			 Ms. DeGette,
			 Mr. Allen,
			 Mrs. Tauscher,
			 Mr. Frank of Massachusetts,
			 Mr. Schiff,
			 Ms. Eshoo,
			 Ms. Moore of Wisconsin,
			 Mr. Kind, Mr. Nadler, Mr.
			 Langevin, Ms. Schakowsky,
			 Mr. Gordon of Tennessee,
			 Ms. Linda T. Sánchez of California,
			 Mr. Hastings of Florida,
			 Mr. Carnahan,
			 Mrs. Davis of California,
			 Mr. Gutierrez,
			 Mr. Moore of Kansas,
			 Mr. Lewis of Georgia,
			 Mr. Chandler,
			 Mr. Engel,
			 Mr. Hodes,
			 Mr. Cohen,
			 Mr. Rodriguez,
			 Mr. Michaud,
			 Mr. Hall of New York,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Tierney,
			 Mr. Stark,
			 Mr. Jefferson,
			 Mr. Davis of Illinois,
			 Ms. Shea-Porter,
			 Ms. Clarke,
			 Mr. Crowley,
			 Mr. George Miller of California,
			 Mr. McNerney,
			 Mr. Weiner,
			 Mrs. Maloney of New York,
			 Ms. Zoe Lofgren of California,
			 Mr. Doyle,
			 Ms. Harman,
			 Ms. Matsui,
			 Ms. Sutton,
			 Ms. Tsongas,
			 Ms. Bordallo,
			 Mr. Cleaver,
			 Mr. Sestak,
			 Mr. Doggett,
			 Mr. Johnson of Georgia,
			 Mr. Welch of Vermont,
			 Mr. Shays,
			 Mr. Sherman,
			 Mr. Gene Green of Texas,
			 Mr. Sarbanes,
			 Mr. Lynch,
			 Mr. Serrano,
			 Mr. Gonzalez, and
			 Mr. Baird) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing of the week of April 7, 2008,
		  to April 13, 2008, as National Public Health
		  Week.
	
	
		Whereas the week of April 7th, 2008, is National Public
			 Health Week, and the theme is “Climate Change: Our Health in the
			 Balance”;
		Whereas since 1996, the American Public Health
			 Association, through its sponsorship of National Public Health
			 Week, has educated the public, policy-makers, and public health
			 professionals about issues important to improving the public’s health;
		Whereas according to the World Health Organization (WHO),
			 climate change is a significant and emerging threat to public health and the
			 WHO estimates that human-induced changes in the Earth’s climate lead to at
			 least 5,000,000 cases of illness and more than 150,000 deaths each year;
		Whereas according to the Intergovernmental Panel on
			 Climate Change (IPCC), climate change contributes to the global burden of
			 disease, premature death, and other adverse health impacts due to extreme
			 weather events, and changes in infectious disease patterns, air quality,
			 quality and quantity of water and food, ecosystem changes, and economic
			 impacts;
		Whereas according to the IPCC, the United States will be
			 challenged by increased heat waves, air pollution, and forest fires during the
			 course of the century, with potential risk for adverse health impacts, such as
			 heat stress and increases in asthma, allergies, and chronic obstructive
			 pulmonary disease;
		Whereas the Director of the United States Centers for
			 Disease Control and Prevention, Dr. Julie Gerberding, testified in October 2007
			 that, “Climate change is anticipated to have a broad range of impacts on the
			 health of Americans and the nation’s public health infrastructure”;
		Whereas according to the World Health Organization the
			 negative public health impacts of climate change will likely disproportionately
			 impact communities that are already vulnerable;
		Whereas these communities include developing countries,
			 young children, the elderly, people with chronic illnesses or otherwise
			 compromised health, people in underserved communities, communities of color,
			 traditional societies, subsistence farmers, and coastal populations;
		Whereas it is estimated that more than 900,000,000 people
			 worldwide live in slum-like conditions and are particularly vulnerable to the
			 possible health impacts of climate change due to a lack of access to health
			 care, sanitation, and vulnerability to displacement;
		Whereas future vulnerability to the health impacts of
			 climate change will depend not only on the degree of climate change the Earth
			 experiences, but also on development and adaptation measures; and
		Whereas the public health system will be a first-line
			 responder to emergency conditions related to impacts of climate change and
			 plays a key role in informing, educating, and empowering local communities:
			 Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes National Public Health
			 Week;
			(2)recognizes the efforts of public health
			 professionals, first responders, States, municipalities, and local communities
			 to incorporate measures to adapt health care systems to address impacts of
			 climate change;
			(3)recognizes the
			 role of adaptation in preventing impacts of climate change on vulnerable
			 communities, the improvement of health status and health equity through efforts
			 to address climate change, and the need to include health policy in the
			 development of climate responses;
			(4)encourages further
			 research, interdisciplinary partnership, and collaboration between stakeholders
			 to understand and monitor the health impacts of climate change, for
			 preparedness activities, and for improvement of health care infrastructure;
			 and
			(5)encourages each
			 and every American to learn about the impact of climate change on health.
			
